UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 18, 2017 to September 15, 2017 Commission File Number of issuing entity: 333-206361-07 Central Index Key Number of issuing entity: 0001689111 JPMCC Commercial Mortgage Securities Trust 2016-JP4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206361 Central Index Key Number of depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000835271 JPMorgan Chase Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682518 Starwood Mortgage Funding VI LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001632269 Benefit Street Partners CRE Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Bianca Russo (212) 648-0946 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4021761 38-4021762 38-7170499 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank,
